53 N.J. 20 (1968)
247 A.2d 674
HARRY DVORKEN, TRUSTEE IN BANKRUPTCY OF RICHARD MICHAEL BARRETT, BANKRUPT, PLAINTIFF-PETITIONER,
v.
BARBARA BARRETT, ET ALS, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued November 18, 1968.
Decided December 2, 1968.
Mr. Harry Dvorken argued the cause for appellant.
Mr. Peter A. Benz argued the cause for respondent.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Sullivan of the Appellate Division. 100 N.J. Super. 306.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.